59 S.E.2d 617 (1950)
232 N.C. 118
STATE
v.
FULK.
No. 1.
Supreme Court of North Carolina.
May 24, 1950.
*620 Attorney General Harry McMullan, Assistant Attorney General T. W. Bruton, for the State.
Leonard H. van Noppen, Dallas C. Kirby, Danbury, for defendant appellant.
WINBORNE, Justice.
The assignment of error, other than formal ones, presented by defendant for consideration on this appeal brings into question only the correctness of the ruling of the trial court in denying motion for judgment as in case of nonsuit made by defendant at the close of the evidence. G.S. § 15-173.
In passing upon motion for judgment as of nonsuit in a criminal prosecution under G.S. § 15-173, the evidence is to be taken in the light most favorable to the State.
And in passing upon the legal sufficiency of the evidence, so taken, when the State relies upon circumstantial evidence for a conviction of a felony, as in the present case, "the rule, is that the facts established or [advanced] on the hearing must be of such a nature and so connected or related as to point unerringly to the defendant's guilt and exclude any other reasonable hypothesis". State v. Harvey, 228 N.C. 62, 44 S.E.2d 472, 474; State v. Stiwinter, 211 N.C. 278, 189 S.E. 868; State v. Coffey, 228 N.C. 119, 44 S.E.2d 886; State v. Minton, 228 N.C. 518, 46 S.E.2d 296; State v. Frye, 229 N.C. 581, 50 S.E.2d 895.
Applying these principles to the present case, we are of opinion and hold that the evidence, shown in the record on this appeal, as hereinbefore stated, taken in the light most favorable to the State, is legally sufficient to take the case to the jury, and to support a verdict of guilty on the charge under which defendant stands indicted. The factual situations and circumstances here are different from those in the cases of State v. Jones, 215 N.C. 660, 2 S.E.2d 867; and State v. Cromer, 222 N.C. 35, 21 S.E.2d 811, on which defendant relies, as well as in the Harvey and Coffey and Minton cases, supra.
Hence, after careful consideration, we find in the judgment from which appeal is taken
No error.